         Case 2:19-cv-05051-JTM Document 22 Filed 07/23/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 GLENN METZ                                                                 CIVIL ACTION

 VERSUS                                                                             NO. 19-5051

 ROBERT TANNER, WARDEN                                                    SECTION: “H”(3)



                                         ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge's Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Glenn Metz

is DISMISSED WITH PREJUDICE.

                             New Orleans, Louisiana, this 23rd day of July, 2020.




                                           __________________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE
